Citation Nr: 0301793	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  97-27 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
peptic ulcer.

2.  Entitlement to an effective date earlier than March 5, 
1996, for a 100 percent schedular evaluation for post-
traumatic stress disorder.

3.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35.

4.  Entitlement to temporary total ratings under 38 C.F.R. 
§ 4.29 due to treatment at COPIN House, for periods of care 
during 1992 and 1993.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1969 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in October 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York, in which the schedular 
evaluation for the veteran's service-connected post-traumatic 
stress disorder (PTSD) was increased from 30 percent to 100 
percent, effective from March 5, 1996.  In addition, the 
following benefits were denied in the October 1996 rating 
decision:  Special monthly compensation based on the need for 
aid and attendance or being housebound; eligibility for 
Dependents' Educational Assistance (DEA) under Chapter 35; 
temporary total ratings under 38 C.F.R. § 4.29 for periods of 
care at COPIN House in Niagara Falls, New York; and 
entitlement to service connection for a disorder of the lymph 
nodes of the neck and armpit due to exposure to herbicides.  
It was also determined that new and material evidence had not 
been presented to reopen prior claims for direct and/or 
secondary service connection for a peptic ulcer.  In his 
notice of disagreement, received by the RO in April 1997, the 
veteran specified that he was initiating an appeal only as to 
those issues set forth on the title page of this document.

Received by the RO in November 1996 was the veteran's request 
for an RO hearing, and in his VA Form 9, Appeal to the Board 
of Veterans' Appeals, received by the RO in July 1997, he 
also requested a Board hearing in Washington, DC.  The 
request for an RO hearing was withdrawn by the veteran in 
lieu of the requested Board hearing, according to his August 
1997 letter to RO that was received in September 1997.  
Pursuant to his request, the veteran was scheduled for a 
Board hearing in Washington, DC, in December 2002, and notice 
of the date and time of such proceeding was mailed to him at 
his address in Locust Valley, New York.  The letter was 
returned to the Board as undeliverable by postal authorities 
and, upon obtaining a more current address, the Board again 
contacted the veteran in writing in October 2002 at an 
address in Sound Beach, New York.  That correspondence is not 
shown to have been returned to the Board by postal 
authorities.  However, the veteran failed to appear for his 
scheduled hearing and no other request for a hearing remains 
pending at this time.


REMAND

It is contended by the veteran that further development of 
his claim for an earlier effective date is warranted because 
not all of the relevant records relating to VA treatment of 
his PTSD have been obtained for review and VA's assistance in 
retrieving same is requested.  As a 100 percent schedular 
rating is alleged to be warranted on a continuous period 
since 1992, the veteran argues that the level of disability 
attributable to his PTSD is permanent and he is therefore 
eligible for DEA benefits.  Allegations are also advanced, to 
the effect that he has presented new and material evidence to 
reopen a previously denied claim of entitlement to service 
connection on a direct or secondary basis for a peptic ulcer.  
Lastly, it is argued, apparently in the alternative to the 
prior contention that a 100 percent schedular rating is for 
assignment from August 1992, that temporary total ratings for 
periods of hospitalization exceeding 21 days at COPIN House 
during 1992 and 1993 are warranted.

From a review of the record, the undersigned finds that 
further development as to each of the issues presented is 
needed.  While the Board may now undertake certain 
development actions (See 67 Fed. Reg. 3099 (Jan. 23, 2002)), 
the issue of the veteran's entitlement to temporary total 
ratings under 38 C.F.R. § 4.29, and the need for RO-specific 
action, including possible referral of the folder to the 
Director of the VA's Compensation and Pension Service 
pursuant to 38 C.F.R. § 4.29(g), relating thereto, precludes 
use of the Board's expanded development authority.  See 
Chairman's Memorandum No. 01-02-01 (Jan. 29, 2002).  As a 
remand of such issue is required, the issue of the effective 
date to be assigned for the 100 percent rating for PTSD and 
the intertwined matter of DEA eligibility, as well as the 
claim to reopen for service connection for a peptic ulcer, 
are also herein addressed.

The record reflects that service connection for PTSD was 
granted by action of the Buffalo RO in January 1995, 
effective from August 6, 1992.  Also shown is evidence that 
the veteran was hospitalized at a VA facility from September 
15, to October 9, 1992, for treatment of PTSD.  He was 
discharged from that facility to the COPIN House in Niagara 
Falls, New York.  Thereafter, in January 1996, the RO granted 
a temporary total rating under 38 C.F.R. § 4.29 for the 
period from September 15, to October 31, 1992.  Questions are 
thus presented as to whether such rating may be continued 
under 38 C.F.R. § 4.29(e) or extended under 38 C.F.R. 
§ 4.29(f), and whether referral to the Director of the 
Compensation and Pension service is warranted under 4.29(g).  
To date, RO consideration of the foregoing has yet to be 
documented in the claims file. 

As well, none of the issues under review in this matter has 
been addressed in conjunction with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) or its implementing regulations.  In the 
statement of the case, furnished to the veteran in July 1997, 
the RO provided the veteran with the law and regulations 
governing the disposition of the merits of each of the issues 
in question.  That notwithstanding, in the reasons and bases 
section of that document, the RO referenced the "reasonable 
possibility" test for determining whether evidence presented 
to reopen his claim for service connection for a peptic ulcer 
was new and material.  That test has since been eliminated, 
but the veteran has not been advised of that fact nor has he 
been afforded the opportunity to offer evidence or argument 
on the basis of the standard to be applied in this case.  38 
C.F.R. § 3.156 (2001).  In order to avoid confusion as to the 
dispositive legal authority, further notice to the veteran is 
found to be in order.

In addition, clarification is likewise needed as to the 
correct dates of the periods for which the veteran is seeking 
temporary total ratings under 38 C.F.R. § 4.29, based on 
treatment received at the COPIN House during 1992 and 1993.  
Additional retrieval of treatment records from the COPIN 
House is in order, and it is noted that additional data are 
required as to the nature of the COPIN House, its 
relationship to VA, and whether the veteran was placed there 
at one or more times during 1992 or 1993 under VA 
authorization or by a contract for care.  

Regarding the earlier effective date claim, complete records 
relating to the veteran's receipt of Social Security 
Administration (SSA) benefits have not been obtained and that 
conflicting dates are reported in connection with the 
veteran's date of entitlement to such benefits.  There 
likewise are conflicting entries in the record as to the 
existence of total disability due to PTSD prior to March 5, 
1996, and it appears that not all pertinent VA treatment 
records are on file, particularly as to a period of 
hospitalization at the VA Medical Center (VAMC) in Buffalo, 
New York, in July and/or August 1992 for PTSD evaluation, and 
records relating to a VA hospitalization at the VAMC in 
Montrose, New York, from May 3 to 4, 1995.  

Based on the foregoing, this matter is hereby REMANDED to the 
RO for completion of the following actions:

1.  Pursuant to the VCAA, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the VCAA 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), as well 
as its implementing regulations, are 
fully complied with and satisfied, to 
include notifying the veteran in writing 
of what evidence, if any, must be 
obtained by him, and which evidence, if 
any, will be retrieved by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

The RO should also advise the veteran of 
the evidence needed to substantiate his 
claim to reopen the issue of entitlement 
to service connection on a direct or 
secondary basis for a peptic ulcer, and 
his claims for an earlier effective date 
for a 100 percent schedular evaluation 
for PTSD, eligibility for DEA, and for 
temporary total ratings for periods of 
care at COPIN House during 1992 and 1993.  
Such evidence may be of a lay or medical 
variety, but should relate, as 
applicable, to the question of the 
service incurrence or aggravation of a 
peptic ulcer or its etiological 
relationship to service-connected PTSD; 
the presence of total disability due to 
PTSD prior to March 5, 1996; the 
permanency of disablement due to PTSD; 
and whether periods of hospitalization in 
excess of 21 days were necessitated at 
COPIN House during 1992 and 1993.

2.  In addition, the veteran should be 
contacted for the specific purpose of 
requesting that he provide the following:  

(a) Clarification of the exact 
dates of the periods of care at 
COPIN House for which he 
requests temporary total 
ratings under 38 C.F.R. § 4.29; 

(b) A detailed employment 
history, including the names 
and addresses of each current 
and former employer dating from 
1992 to the present, the dates 
of such employment, number of 
days and hours worked on a 
weekly basis, and time missed 
from work due to PTSD; and 

(c) A listing of the names and 
addresses of those VA and non-
VA medical professionals or 
institutions evaluating and/or 
treating him for PTSD from 
August 1992 to the present, and 
for a peptic ulcer from the 
time of his discharge from 
service to the present.  The 
approximate dates of any such 
evaluation or treatment should 
also be provided, to the extent 
possible.  

Upon receipt of the foregoing 
information, and upon obtaining any 
needed authorization, the RO should 
contact the veteran's current and former 
employers for the purpose of verifying 
the dates of his employment; his 
earnings, particularly those from 1992 to 
date; the difficulties experienced while 
working due to PTSD; and the amount of 
time lost from work due to such disorder.  
In addition, the RO should obtain from 
each employer, any and all pertinent 
records of medical examination or 
treatment relating to the veteran which 
were compiled since August 1992.

The RO should also obtain copies of 
pertinent evaluation and treatment 
records not already on file which were 
prepared by VA and non-VA medical 
professionals or institutions referenced 
in connection with the aforementioned 
request.  Special efforts are to be made 
to obtain a complete set of treatment 
records which were compiled at COPIN 
House during each and every period for 
which the veteran seeks a temporary total 
rating under 38 C.F.R. § 4.29.  Any and 
all pertinent VA treatment records not 
already on file must be obtained 
regardless whether the veteran responds 
to the foregoing request, including a 
complete set of treatment records 
involving a period of hospitalization at 
the VAMC in Buffalo, New York, in July 
and/or August 1992 for PTSD evaluation, 
and records relating to a VA 
hospitalization at the VAMC in Montrose, 
New York, from May 3 to 4, 1995.  Such 
records, once obtained, must then be 
added to the claims folder.

3.  The RO should directly contact COPIN 
House and obtain verification of the 
exact dates of all periods during which 
the veteran was receiving medical care at 
that facility since August 1992.  All 
administrative records concerning any VA 
contract for care or authorization for 
the veteran's treatment at that facility 
during 1992 and 1993 should also be 
obtained and made a part of the claims 
folder.

4.  The RO should obtain documentation 
indicating whether or not COPIN House is 
accredited by any health care 
organization and licensed by federal, 
state, or local authorities as a 
"hospital" and, if not, whether it is 
accredited and licensed as some other 
type of health care facility.

5.  The RO should obtain from the 
pertinent VAMC all medical and 
administrative records regarding a VA 
contract for care and/or authorization 
for periods of medical care of the 
veteran at COPIN House during 1992 and 
1993, and through contact with the 
Director of the VAMC, ascertain the exact 
legal authority relied on by the Medical 
Center in the issuance of a contract for 
care or authorization for the veteran's 
care at COPIN House during 1992 and 1993.  

6.  The RO should obtain for review and 
its consideration memoranda issued by the 
VA's Under Secretary for Health and Under 
Secretary for Benefits, including those 
compiled in February 1993 and February 
1994, as to the relationship between VA 
and COPIN House, as well as VAOPGCPREC 
24-91; 56 Fed.Reg. 25160 (1991) 
(broadening the meaning of the terms, 
hospital and hospital care).  Good-faith 
efforts are also to be made by the RO to 
ascertain whether any additional 
instructions from the Veterans Health 
Administration and/or Veterans Benefits 
Administration, including the 
Compensation and Pension Service, have 
been issued as to whether treatment at 
COPIN House qualifies a veteran for a 
temporary total rating under 38 C.F.R. 
§ 4.29.

7.  Given that the veteran was 
hospitalized at a VA facility from 
September 15 to October 9, 1992, and paid 
benefits therefor under 38 C.F.R. § 4.29, 
for the period from September 15 to 
October 31, 1992, the RO should document 
their consideration of whether an 
extension of the previously granted 
temporary total rating is warranted under 
38 C.F.R. § 4.29(e) and (f) and whether 
referral to the Director of the 
Compensation and Pension Service under 
38 C.F.R. § 4.29(g) is warranted.  A copy 
of any determination by the Director 
should be associated with the claims 
folder.

8.  The RO should obtain any and all 
medical and administrative records 
utilized by the Social Security 
Administration in connection with 
veteran's application for Supplemental 
Security Income (SSI) from such agency.  
The exact date of the veteran's 
entitlement to SSI should be ascertained.

9.  Thereafter, the entirety of the 
veteran's claims folder is to be 
furnished to a VA psychiatrist for 
review.   That physician is asked to 
render a professional opinion, with full 
supporting rationale, as to each of the 
following queries:

(a)  For the period from August 
6, 1992, to March 4, 1996, was 
the veteran's PTSD, alone, 
consistent with any one of the 
following--(i) Attitudes of all 
contacts except the most 
intimate were so adversely 
affected as to result in 
virtual isolation in the 
community; (ii) totally 
incapacitating psychoneurotic 
symptoms bordering on gross 
repudiation of reality with 
disturbed thought or behavioral 
processes associated with 
almost all daily activities 
such as fantasy, confusion, 
panic, and explosions of 
aggressive energy resulting in 
profound retreat from mature 
behavior; or (iii) the veteran 
was demonstrably unable to 
obtain or retain employment?  

(b)  During the same period as 
set forth above in (a), was the 
veteran's PTSD productive of 
total occupational and social 
impairment, due to such 
symptoms as:  Gross impairment 
in thought processes or 
communication; persistent 
delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting 
self or others; intermittent 
inability to perform activities 
of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to 
time or place; memory loss for 
names of close relatives, own 
occupation, or own name?

If the examiner is unable to render any 
opinion requested, it should be so 
indicated on the record, and the reasons 
therefor should be noted.  The factors 
upon which any medical opinion is based 
should be set forth fully for the record.  

10.  Following the completion of the 
foregoing actions, the RO should review 
the examiner's report.  If the report is 
not in complete compliance with the 
instructions provided above, appropriate 
action should be taken to return such 
report to the examiner for any and all 
needed action.  

11.  Lastly, the RO should, after 
undertaking any other indicated 
development, readjudicate the claims of 
entitlement to an effective date earlier 
than March 5, 1996, for a 100 percent 
schedular evaluation for PTSD; 
eligibility for DEA under Chapter 35; 
entitlement to temporary total ratings 
for periods of care during 1992 and 1993 
at COPIN House; and whether new and 
material evidence has been presented to 
reopen the veteran's previously denied 
claims for service connection on a direct 
and secondary basis for a peptic ulcer.  
Those readjudications should be based on 
all the evidence of record and all 
governing legal authority.  If any 
benefit requested on appeal is not 
granted, the RO should issue a 
supplemental statement of the case 
setting forth the evidence considered and 
the governing law and regulations.  A 
reasonable period of time for a response 
should then be provided.  The case should 
then be returned to the Board for final 
appellate consideration.  

The law requires full compliance with all orders in this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
purpose of this remand is to obtain additional evidentiary 
and procedural development.  No inference should be drawn 
regarding the final disposition of the claims in question as 
a result of this action.  

The veteran need take no action until otherwise notified.  He 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).




